Case 1:02-cr-00733-JSR Document 81 Filed 07/30/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

oe ee x
UNITED STATES OF AMERICA, :
02 Cr. 733 (JSR)
-VO
ORDER
JERRY FRITH,
Defendant. :
ee eee x

JED S. RAKOFF, U.S.D.d.

The representation of the defendant in the above-captioned
matter is assigned to the C.J.A. attorney on duty today, July 30,
2021, Angus James Bell, Esq., for the purposes of supplementing,
if deemed necessary, the defendant’s pro se motion for reduction
of sentence. See ECF No. 80. Counsel for the defense and the
Government are directed to jointly call Chambers by no later than
Monday, August 9, 2021 to set up a briefing schedule for the
motion.

SO ORDERED.

Dated: New York, NY DLA

7/30/, 2021 JED S$. RAKOFF, U.S.D.J.

SB BOEUUERRNE TR SB win GE aka Eh Rake ae SGA TIPE ACS OO PER atten MAE
